ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Axxon International, LLC                     )       ASBCA Nos. 59497, 59498
                                             )
Under Contract No. W9124C-13-P-0060          )

APPEARANCE FOR THE APPELLANT:                        Mr. Randy Lenz
                                                      Principal

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Lyn P. Juarez, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 24 April 2015



                                                 ELIZABETH W. NEWSOM
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59497, 59498, Appeals of Axxon
International, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals